DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2022 has been entered.


Response to Amendment
            The amendment filed 01/18/2022 has been entered.  Claims 1-9 and 16-20 remain pending in the application.  Claims 8-9 remain withdrawn from consideration.  
The previous 35 USC 112 rejections of Claim 16 are withdrawn in light of Applicant’s amendment to Claim 16.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a stiffener sleeve” (Claim 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are: “a retaining element” in Claim 1-4 and 16-20.  It is noted that Claims 5-7 are not interpreted under 112(f) because they recited sufficient structure to perform the function (i.e. retaining”) namely a nut on a threaded shaft (see instant disclosure, Paragraph 0015, lines 2-3, as published).
Also it is noted, that “a retaining feature” (Claim 1, line 3) is not interpreted under 112(f) because Claim 1 recites sufficient structure to perform the function (i.e. retaining”) namely a shoulder (see instant disclosure, Paragraph 0005, lines 1-2, and Paragraph 0007, lines 1-2, as published).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 3-4, 6-7 and 16 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For purposes of examination the proposed readings will be assumed unless otherwise stated.
Claim 3, line 2, recitation of “the end of the rotor” is not clear in context.  It is unclear if this is the same end as in Claim 1, line 8.  This limitation would be clearer if rewritten as --an end of the rotor--.  
Claim 6, line 2, recitation of “the end of the rotor opposite the one end thereof” lacks antecedent basis.  The simplest solution is to rewrite the limitation as --the end of the rotor core opposite the one end of the rotor core--.
Claim 7, line 2,  recitation of “the end of the rotor opposite the one end thereof” lacks antecedent basis.  This limitation would be clearer if rewritten as --the end of the rotor core opposite the one end of the rotor core--.
Claim 16, lines 2-3, recitation of “the one end of the rotor that engages with the retaining feature and the end of the rotor opposite the one end thereof abutted by the retaining element” lacks antecedent basis.  This limitation would be clearer if rewritten as --the one end of the rotor core that engages with the shoulder and the end of the rotor core opposite the one end of the rotor core abutted by the shoulder--.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5, 17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Oda et al. US 5,121,605.

With respect to Claim 1, Oda et al. disclose an electronically-controlled turbomachine (see Figure 20), comprising: a shaft 56a having a turbine wheel 56b coupled thereto at or adjacent to one end (left side of 56a in Figure 20, portrait view) thereof, a retaining feature 56c defined radially (Column 14, lines 19-27) about the shaft 56a between the turbine wheel 56b and an end of the shaft opposite (right side of 56a in Figure 20) the one end thereof (see Figure 20), the retaining feature 56c comprises a shoulder (“stepped portion”, Column 14, line 26-27) formed in the shaft, a rotor 65/58a/12/48 of an electric motor 65/58a/12/48/58b received on the shaft (56a, see Figure 20), the rotor 65/58a/12/48 including a rotor core 65/58a/48 carrying a plurality of permanent magnets 12 (see Figure 16), wherein one end of the rotor core (left side of 65/58a/48 in Figure 20) facing the turbine wheel 56b is squared off (left side of 65 is flat, see Figure 20) and directly (see Figure 20) engages (“65 is urged against a first stepped portion 56c”, Column 14, lines 26-27) the shoulder (“stepped portion”, Column 14, line 26-27) formed in the shaft 56a, and a retaining element 59/57/63 (interpreted under 112(f) as a nut on a threaded shaft) affixed (see Figure 20) to the shaft 56a and abutting the rotor core 65/58a/48 on an end (right side of 65/58a/48, see 48 in Figures 20 and 16) of the rotor core 65/58a/48 opposite the one end (left side of 65/58a/48 in Figure 20, portrait view) thereof. 
	With respect to the limitations directed toward the rotor, Oda et al. disclose all the limitations of the claim, specifically a rotor 65/58a/12/48 including a rotor core 65/58a/48 carrying a plurality of permanent magnets 12 (see Figure 16), wherein one end of the rotor core (left side of 65/58a/48 in Figure 20) facing the turbine wheel 56b is squared off (left side of 65 is flat, see Figure 20) and directly (see Figure 20) engages (“65 is urged against a first stepped portion 56c”, Column 14, lines 26-27) the shoulder (“stepped portion”, Column 14, line 26-27) formed in the shaft 56a.  Oda et al. is silent on a single rotor.  However, it is noted that all the elements cited as the rotor core 65/58a/48 are rotating with the shaft (Column 14, lines 19-27).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have made the elements disclosed by Oda et al. as a single element, because it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). 

With respect to Claim 2, as it depends from Claim 1, Oda et al. disclose the shoulder (“stepped portion”, Column 14, line 26-27) is machined (as seen in Figure 20, Column 14, lines 19-27) into the shaft 56a, and wherein the one end (left side of 65/58a/48 in Figure 20) of the rotor core 65/58a/48 is configured to be perpendicular (the left face of 65 is 90 degrees to the centerline of 56a, see Figure 12) to a central axis (centerline of 56a) of the shaft 56a, and wherein the one end (left side of 65/58a/48 in Figure 20) of the rotor core 65/58a/48 bears against (“urged”, Column 14, line 26-27) the shoulder (“stepped portion”, Column 14, line 26-27).
It is noted, the claim recites a product-by-process limitation, i.e. “is machined”.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  See MPEP 2113. 

With respect to Claim 5, as it depends from Claim 2, Oda et al. disclose the shaft 56a includes threads (not labeled but clearly seen in Figure 20 under nut 63) defined therein along a portion (right portion of 56a in Figure 20) of a length (56b to past 57, see Figure 20) of the shaft 56a and the retaining element 59/57/63 is a nut 63 that engages with the threads (as seen in Figure 20) of the shaft 56a.

With respect to Claim 17, as it depends from Claim 1, Oda et al. disclose the rotor 65/58a/12/48 comprises: a plurality of permanent magnets 12 (see Figure 16) installed against an outer surface (top inside surface of 47 in Figure 19, profile view) of the rotor core 65/58a/48.

With respect to Claim 19, as it depends from Claim 17, Oda et al. disclose the rotor core 65/58a/48 comprises a stiffener sleeve 48 (increase the “strength and the rigidity of the end plate”, Column 13, lines 61-66).

With respect to Claim 20, as it depends from Claim 1, Oda et al. disclose the rotor core 65/58a/48 comprises: end caps (31a-b, see Figure 12) received on and engaging the shaft 56a, the end caps 31a-b spaced apart from one another along the shaft 56a (see Figure 12), a plurality of permanent magnets 12 installed between the end caps 31a-b against an outer surface (inside 31a-1 and 31b-1) of the shaft (Column 11, lines 18-19), and an outer containment sleeve 30 coupled to the end caps 31a-b over the plurality of permanent magnets 12 (see Figure 12), the outer containment sleeve 30 containing the plurality of magnets 12 against the shaft (see Figure 12).


Claims 1-2 and 17-19 are rejected, in the alterative, under 35 U.S.C. 102(a)(1) as being anticipated by Allen et al. US 6,845,617.


    PNG
    media_image1.png
    503
    758
    media_image1.png
    Greyscale
With respect to Claim 1, Allen et al. disclose an electronically-controlled turbomachine (see title), comprising: a shaft (14, Column 3, lines 15-18) having a turbine wheel 16 coupled thereto at or adjacent (Column 3, lines 40-42) to one end (right side of 14 in Figure 1, landscape view) thereof, a retaining feature (not labeled but clear seen in Figure 1, see Figure 2 and insert on right) defined radially about the shaft between the turbine wheel 16 and an end (left side of 14 in Figure 1, it is noted that this is similar to Applicant’s Figure 2) of the shaft 14 opposite the one end thereof (right side of 14 in Figure 1), the retaining feature comprising a shoulder (see Figure 1 and insert above) formed in the shaft 14, a rotor 36 of an electric motor 12 received on the shaft 14, the rotor 36 (see Figure 2) including a rotor core (31/54/50/48, see Figures 1 and 2, it is noted there are two 54’s in Figure 2, the cited element 54 is on the bottom adjacent 52, also 31 in Figure 1 is the body, 54 adjacent 56 in Figure 2) carrying a plurality (Column 4, line 19) of permanent magnets 52, wherein one end (right side of 31 in Figure 1) of the rotor core 31/54/50/48 facing the turbine wheel 16 is squared off (“forming a right angle”, meriam-webster.com; see Figure 1 the shoulder is 90 degrees to the axis) and directly engages the shoulder (see Figure 1 and insert above); and a retaining element (nut and spacer 18; see insert above; interpreted under 112(f) as a nut on a threaded shaft, see instant disclosure Paragraph 0008, lines 1-2, as filed) affixed to the shaft 14 and abutting (see Figure 1, 31 is in contact with the nut and spacer 18) the rotor core 31/54/50/48 on an end (left end of 31, in Figure 1) of the rotor core 31/54/50/48 opposite the one end (right side of 31 in Figure 1) thereof.

With respect to Claim 2, as it depends from Claim 1, Allen et al. disclose the shoulder (not labeled but clearly seen in Figure 1 and see insert above) is machined into the shaft 14, and wherein the one end (right side of 31 in Figure 1, landscape view) of the rotor core 31/54/50/48 is configured to be perpendicular to a central axis (centerline of 14 in Figure 1) of the shaft 14, and wherein the one end (right side of 31 in Figure 1) of the rotor core 31/54/50/48 bears against the shoulder (see Figure 1 and insert above).
It is noted, the claim recites a product-by-process limitation, i.e. “is machined”.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  See MPEP 2113. 

With respect to Claim 17, as it depends from Claim 1, Allen et al. disclose the rotor 36 (see Figure 2) comprises: a plurality (Column 4, line 19) of permanent magnets 52 installed against (see Figure 2) an outer surface (surface of 31 adjacent bottom of 52 in Figure 2, landscape view) of the rotor core 31/54/50/48.

With respect to Claim 18, as it depends from Claim 17, Allen et al. disclose the rotor 36 further comprises an outer containment sleeve 54 coupled to the rotor core 31/54/50/48 over the plurality of permanent magnets 52, the outer containment sleeve containing (see Figure 2) the plurality (Column 4, line 19) of magnets against the rotor core 31/54/50/48.

With respect to Clam 19, as it depends from Claim 17, Allen et al. disclose the rotor core 31/54/50/48 comprises a stiffener sleeve 31/54/50/48 (Column 4, lines 31-41; also see instant disclosure, Paragraph 0039, lines 3-4, as filed).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (previously mentioned), in view of Hattori et al. US Pub. 2010/0158703.
With respect to Claim 3, as it depends from Claim 2, although Allen et al. disclose most of the limitations of the claim, including at least one of a surface (left side of 14 see Figures 1) of the shoulder (not labeled but clearly seen in Figure 1 and see insert above) and the end (right side of 36 in Figure 1) of the rotor 36 proximate the turbine wheel 16; Allen et al. are silent on the surface is roughened.  Hattori et al. disclosing an electric controlled turbomachine (see Figure 1), specifically teach a surface 13b of a shaft 1 shoulder 13 (see Figures 2) is roughened (Paragraph 0035, lines 9-13).  Hattori et al. teach the roughened surfaces advantageously prevented relative rotation (Paragraph 0035, lines 11-13).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have roughened the surfaces as taught by Hattori et al., in the pump disclosed by Allen et al., to have advantageously prevented relative rotation.
This simple modification is only using the teachings of Hattori et al. to roughening the surfaces disclosed by Allen et al.

With respect to Claim 4, as it depends from Claim 3, Hattori et al. further teach the at least one of a surface 13b of the shoulder 13 and the end of the rotor proximate a turbine wheel 5 is roughened by one of knurling (“knurling process”, Paragraph 0035, line 9), bead blasting, etching, sand blasting, laser vapor deposition, laser etching, and applying a coating.
It is noted, the claim recites a product-by-process limitation, i.e. knurling, etching blasting etc.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  See MPEP 2113. 


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Oda et al., in view of Hattori et al. (both previously mentioned).

With respect to Claim 6, as it depends from Claim 5, although Oda et al. disclose most of the limitations of the claim, including at least one of a surface (left side of 63 in Figure 20, portrait view) of the nut 63 facing the rotor 65/58a/12/48 and the end (right side of 48) of the rotor 65/58a/12/48 opposite the one end (left side of 65, in Figure 20); Oda et al. is silent on the surface is roughened.  Hattori et al. disclosing an electric controlled turbomachine (see Figure 1), specifically teach roughening surfaces in turbomachine (Paragraph 0035, lines 9-13).  Hattori et al. teach the roughened surfaces advantageously prevented relative rotation (Paragraph 0035, lines 11-13).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have roughened the surfaces as taught by Hattori et al., in the pump disclosed by Oda et al., to have advantageously prevented relative rotation.
This simple modification is only using the teachings of Hattori et al. to roughening surfaces, on the surfaces disclosed by Oda et al.

With respect to Claim 7, as it depends from Claim 6, although Oda et al. disclose most of the limitations of the claim, including at least one of a surface (left side of 63 in Figure 20, portrait view) of the nut 63 facing the rotor 65/58a/12/48 and the end (right side of 48) of the rotor opposite the one end (left side of 65, in Figure 20) thereof, Oda et al. is silent on the surface is roughened by one of knurling, bead blasting, etching, sand blasting, laser vapor deposition, laser etching, and applying a coating.  Hattori et al. disclosing an electric controlled turbomachine (see Figure 1), specifically teach roughing surfaces in a turbomachine (Paragraph 0035, lines 9-13).  Hattori et al. teach the roughened surfaces advantageously prevented relative rotation (Paragraph 0035, lines 11-13).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have roughened the surface as taught by Hattori et al., in the pump disclosed by Oda et al., to have advantageously prevented relative rotation.
This simple modification is only using the teachings of Hattori et al. to roughening the surfaces, on the surfaces disclosed by Oda et al.
It is noted, the claim recites a product-by-process limitation, i.e. knurling, blasting etching etc.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. See MPEP 2113. 


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (previously mentioned), in view of Stock US Pub. 2007/0065317.

With respect to Claim 16, as it depends from Claim 1, although Allen et al. disclose most of the limitations of the claim, including a shaft 14 extending at least partially between the one end (left side of 36 in Figure 1) of the rotor 36 that engages with the retaining feature (not labeled but clear seen in Figure 1 and insert above) and the end (left side of 36, see Figure 1) of the rotor 36 opposite the one end (right side of 36, in Figure 1) thereof abutted by the retaining element (nut and spacer 18; see insert above); Allen et al.  is silent on the shaft comprises a cut back along a recessed portion extending at least partially between the one end of the rotor and the end of the rotor opposite the one end.  Stock disclosing a motor driven compressor (see title) specifically teach a shaft (40, see Figure 4) comprises a cut back (as seen in Figure 4, Paragraph 0031, lines 3-4, “threads” and lines 12-14) along a recessed portion 205 extending at least partially between the one end (left side of 45 in Figure 4, landscape view) of the rotor 45 and the end (right side of 45 in Figure 4) of the rotor 45 opposite the one end (see Figure 4).  Stock teaches the recess portion advantageously induced and directed flow (Paragraph 0005, lines 5-9).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the recessed portion taught by Stock, in the pump disclosed by Allen et al., to have advantageously induced and directed flow. 




Response to Arguments
Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive.
Applicant’s arguments have been addressed in the advisory Acton of 02/07/2022.

In response to Applicant’s arguments, see Remarks, Page 7, lines 7-25, namely Oda et al. teach a separated thrust collar and rotor core, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have made the elements disclosed by Oda et al. as a single element, because it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). 
In this instance, all the elements are rotating and to form the elements as whole would have only required routing skill in the art to do so.  See rejections above for more discussion.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Allen et al. US 6,449,950 teach a retaining feature in an electronically-controlled turbomachine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
05/02/2022

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746